The opinion of the court was filed
Per Curiam.
This suit was on a nonrnegotiable promis*335sory note. No error is assigned to the rejection of evidence. Conceding the note to have been given to secure the payment of the sum specified in the contract, that fact is no bar to the recovery of a judgment on the note. It is payment only of the sum specified which gave the maker of the note a right to; demand the deed. If the ability of his representatives to obtain the deed be jeopardized by the payment of the money before a deed was executed, the equitable powers of the court are most ample to protect all interests. Under the issue trying it was irrelevant to prove that the note was given for the sum mentioned in the contract.
Judgment affirmed.